DISMISS and Opinion Filed September 22, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00562-CV

             JOHN LARSON AND TRACY WEAVER, Appellants
                               V.
                   SUNBELT RENTALS, INC., Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-05144-B

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      The clerk’s record in this case is overdue. On August 27, 2021, the Dallas

County Clerk informed appellants that the clerk’s record was ready to be filed once

appellants paid or made arrangements to pay for the record. By letter dated August

30, 2021, we directed appellants to provide, within ten days, written verification that

they (1) had either paid for or made arrangements to pay for the record, or (2) were

entitled to proceed without payment of costs. We cautioned appellants that the

failure to do so would result in the dismissal of this appeal without further notice.

To date, appellants have not provided the required documentation or otherwise

corresponded with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

210562F.P05




                                       –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JOHN LARSON AND TRACY                        On Appeal from the County Court at
WEAVER, Appellants                           Law No. 2, Dallas County, Texas
                                             Trial Court Cause No. CC-20-05144-
No. 05-21-00562-CV          V.               B.
                                             Opinion delivered by Chief Justice
SUNBELT RENTALS, INC.,                       Burns. Justices Molberg and Smith
Appellee                                     participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee SUNBELT RENTALS, INC. recover its
costs, if any,of this appeal from appellants JOHN LARSON AND TRACY
WEAVER.


Judgment entered September 22, 2021




                                       –3–